Title: To Benjamin Franklin from John Boylston, 24 June 1778
From: Boylston, John
To: Franklin, Benjamin


Dear Sir
London June 24th. 1778.
It is [with] much pleasure I embrace this Opportunity of inquiring how you do on this Stormy and Tempestuous Ocean of existence where I think I see you continually at the helm, the Thunder ever rattling around your head, while you sit securely shrouded under your own intellectual rod of Fortitude and Truth and equally defy its impotence and rage.
As the inclos’d may be of some little service to our unhappy Townsfolk I know it will be my apology for the trouble of your transmitting it being with most ardent wishes for your Prosperity, Sir Your Most Obedient Servant
John Boylston

PS Pray my Compliments to Mr. Adams.
Benjamin Franklin Esqr.

 
Notation: John Boylston Londres 24 juin 1778.
